Smith, C. J.,
delivered the opinion of the court.
The appellee instituted this suit in the court below to recover from the appellant damages alleged to have been sustained by him because of the appellant’s failure to comply with its agreement to transfer the sum of twenty-five dollars from Aberdeen, Miss., to him at Alexandria, La. The court below excluded the appellant’s claim for actual damages from the jury, hut did submit to the jury his claim for punitive damages, and there was a verdict and judgment in his favor therefor.
Thé contract for the -transfer of the money to the appellee at Alexandria, La., was made for him at *261Aberdeen, Miss., by the Monroe County Cotton Oil Company, Avhich delivered to the appellant at that place the sum of twenty-five dollars together with a written order, reading as follows:
“Aberdeen, Miss., Feb. 25, 1919. Postal Telegraph-Cable Co., Pay to W. S. Green, at European Hotel, Alexandria, La., twenty-five and no/100 dollars, subject to the terms and conditions named herein, which are agreed to. [Signed] Monroe County Cotton Oil Company, Aberdeen, Miss.”
This order was duly transmitted by the appellant to its agent at Alexandria, La., but the agent failed to pay the money to the appellee, and it was after-wards refunded by the appellant to the Monroe County-Cotton Oil Company.
The circumstances surrounding the failure of the appellant’s agent to pay this money to the appellee, and on which the appellee’s claim for punitive damages is based, in view of the disposition to be made by us of the cause, are not here material, it being only necessary to say that the acts of the appellant’s agent complained of in this connection were neither authorized nor ratified by it.
The contract for the transfer of the money to the appellee being an interstate transaction, and the acts of the appellant’s agent claimed by him to warrant the recovery of punitive damages having been committed in Louisiana, the appellee’s right to such damages must be determined either by the rule relative thereto administered by the federal courts, or by the courts of Louisiana, but by which it is not necessary for us to determine, for the reason that in each jurisdiction the rule is that the master is not liable for punitive damages because of a wrong committed by his servant, unless he either authorized or ratified its commission. Consequently the court below erred in permitting the *262jury to render a verdict against the appellant for punitive damages.

Reversed and remanded.